Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on July 28, 2021 for patent application 16/822,783 filed on March 18, 2020.


Claims 1-11 and 14-22 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wajs (Pub. No.: US 2014/0344850) in view of Kruglick (Pub. No.: US 2014/0201533) and Youssefian et al. (Pub. No.: US 2014/0208384).
a method comprising: scrambling media content associated with a channel (para. [0038]) during an entitlement period (para. [0043]; “Each control word is only valid during a predetermined period of time (the so-called crypto period or CP).”), including: encrypting the media content using at least one control word for the entitlement period to generate encrypted media content (Fig. 1, element 114, para. [0043]; “A control word generator (CWG) 114 periodically generates key data 128 in the form of control words, which are used by an encrypter 118 for encrypting the payload of at least some of the transport stream packets using an encryption algorithm provided.”), selecting a service key from the first subset of the service keys or the second subset of the service keys, and encrypting the at least one control word using the service key (para. [0043]; “An encryption function 144 in the ECMG encrypts the control words under a product key Pk and produces entitlement control messages 126 carrying the control word in an encrypted form.”) in order to generate at least one encrypted control word (para. [0043]; “An encryption function 144 in the ECMG encrypts the control words under a product key Pk and produces entitlement control messages 126 carrying the control word in an encrypted form.”); and transmitting the at least one encrypted control word along with the encrypted media content to at least one of the first device or the second device (paras. [0043]-[0045]).
Wajs does not disclose distributing a first subset of service keys to a first device and distributing a second subset of the service keys to a second device, wherein the first subset is different from the second subset. However, in analogous art, Kruglick discloses using “quorum-based” security, “such that a quorum of decryption keys may be used to decrypt the data. Decryption keys may be distributed among multiple VMs, with different decryption keys provided to different VMs, so that single VMs may not decrypt the VM data without decryption 
It could be argued that the combination of Wajs and Kruglick does not disclose wherein the second device is paired with the first device. However, in analogous art, Youssefian discloses controlling and enabling data transmission from a first device to at least one other second device, wherein “[a]t step 38 [described in figure 1 as a pairing sequence], primary device 22 conveys the code to secondary device 24. At step 40, secondary device engages website 10, and conveys code thereby opening the conduit between the two devices, via server 20. In one aspect, data may be exchanged from primary device to server at 34, from secondary device to server at 40, from server to primary device at 36 and from server to secondary device at 
Regarding claim 8, Wajs discloses a headend system comprising: a controller operable to: scramble media content (para. [0038]) associated with a channel during an entitlement period (para. [0043]; “Each control word is only valid during a predetermined period of time (the so-called crypto period or CP).”), by encrypting the media content using at least one control word for the entitlement period to generate encrypted media content (Fig. 1, element 114, para. [0043]; “A control word generator (CWG) 114 periodically generates key data 128 in the form of control words, which are used by an encrypter 118 for encrypting the payload of at least some of the transport stream packets using an encryption algorithm provided.”) selecting a service key from the first subset of the service keys or the second subset of the service keys, and encrypting the at least one control word using the service key (para. [0043]; “An encryption function 144 in the ECMG encrypts the control words under a product key Pk and produces entitlement control messages 126 carrying the control word in an encrypted form.”) in order to generate at least one encrypted control word (para. [0043]; “An encryption function 144 in the ECMG encrypts the control words under a product key Pk and produces entitlement control messages 126 carrying the control word in an encrypted form.”); and the transmitter operable to transmit the at least one crypted control word along with the encrypted media content to at least one of the first device or the second device (paras. [0043]-[0045]).
instruct a transmitter to distribute a first subset of service keys to a first device and distributing a second subset of the service keys to a second device, wherein the first subset is different from the second subset. However, in analogous art, Kruglick discloses using “quorum-based” security, “such that a quorum of decryption keys may be used to decrypt the data. Decryption keys may be distributed among multiple VMs, with different decryption keys provided to different VMs, so that single VMs may not decrypt the VM data without decryption keys held by other VMs. To decrypt its data, a VM may assemble a quorum of decryption keys by requesting decryption keys held by other operational VMs, and the VM may then decrypt its data using the assembled quorum of decryption keys. The VM may be prevented from decrypting its data without a sufficient quorum of other operational VMs. (para. [0019]),” wherein “[c]omputing device 400 may for example distribute a necessary decryption key to a VM for which the data identified in block 503 was encrypted, for use as the VM's local decryption key. In some embodiments, computing device 400 may distribute more decryption keys to some VMs than to others, e.g., as a function of differing security levels of differing VMs, as described herein (para. [0100]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wajs to allow for distributing a first subset of service keys to a first device and distributing a second subset of the service keys to a second device, wherein the first subset is different from the second subset. This would have produced predictable and desirable results, in that it would allow for higher levels of security to be employed, by requiring devices to assemble a quorum of decryption keys by requesting decryption keys held by other devices in order to decrypt data. 
It could be argued that the combination of Wajs and Kruglick does not disclose wherein the second device is paired with the first device. However, in analogous art, Youssefian 
Regarding claim 10, the combination of Wajs, Kruglick and Youssefian discloses the headend system of claim 8, and further discloses further comprising a device key generator to assign a first device key to the first device and a second device key, different from the first device key, to the second device, wherein the transmitter is further operable to transmit the first device key to the first device and the second device key to the second device (Wajs, paras. [0017]-[0021]. Wajs discloses primary and secondary product keys, which can be seen as Applicant’s service and device keys.).


Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wajs (Pub. No.: US 2014/0344850) in view of Kruglick (Pub. No.: US 2014/0201533) and Youssefian et al. .
Regarding claim 2, the combination of Wajs, Kruglick and Youssefian discloses the method of claim 1, and further discloses receiving, from the first device or the second device, data exchanged during pairing of the first device and the second device (Youssefian discloses controlling and enabling data transmission from a first device to at least one other second device, wherein “[a]t step 38 [described in figure 1 as a pairing sequence], primary device 22 conveys the code to secondary device 24. At step 40, secondary device engages website 10, and conveys code thereby opening the conduit between the two devices, via server 20. In one aspect, data may be exchanged from primary device to server at 34, from secondary device to server at 40, from server to primary device at 36 and from server to secondary device at 42 (para. [0106]; see also figure 1).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wajs and Kruglick to allow for receiving, from the first device or the second device, data exchanged during pairing of the first device and the second device. This would have produced predictable and desirable results, in that it would allow for necessary data to be shared such that pairing could be accomplished properly.). The combination of Wajs, Kruglick and Youssefian does not explicitly disclose further comprising: receiving, from the first device or the second device, a user profile, a profile of the first device including an identifier of the first device, a profile of the second device including an identifier of the second device, and establishing a security profile based on the profile of the first device, the profile of the second device, and the user profile for storage. However, in analogous art, Gaddam discloses that “[a]ccess control data 122a can be stored locally, in local data 122, and can include a decision tree, decision table, 
Regarding claim 9, the combination of Wajs, Kruglick and Youssefian discloses the headend system of claim 8, and further discloses a receiver to receive, from the first device or the second device, data exchanged during pairing of the first device and the second device (Youssefian discloses controlling and enabling data transmission from a first device to at least one other second device, wherein “[a]t step 38 [described in figure 1 as a pairing sequence], primary device 22 conveys the code to secondary device 24. At step 40, secondary device engages website 10, and conveys code thereby opening the conduit between the two devices, via server 20. In one aspect, data may be exchanged from primary device to server at 34, from secondary device to server at 40, from server to primary device at 36 and from server to . The combination of Wajs, Kruglick and Youssefian does not explicitly disclose further comprising: a receiver to receive from the first device or the second device a user profile, a profile of the first device, a profile of the second device; and a storage to store a security profile established based on the user profile, the profile of the first device, and the profile of the second device. However, in analogous art, Gaddam discloses that “[a]ccess control data 122a can be stored locally, in local data 122, and can include a decision tree, decision table, access control list, search algorithm, or other method that can be used to determine, based on a plurality of data security inputs 112, the data sensitivity level of the requested data (para. [0040]),” wherein “the plurality of data security inputs can include user profile information, app profile information, and device profile information (para. [0040]),” which means that user profile information and device profile information can be used to determine a data sensitivity level of the requested data, which can be seen as a security profile. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wajs, Kruglick and Youssefian to allow for a receiver to receive from the first device or the second device a user profile, a profile of the first device including an identifier of the first device, a profile of the second device including an identifier of the second device, and a storage to store a security profile established based on the user profile, the profile of the first device, and the profile of the second device. This would have .


Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wajs (Pub. No.: US 2014/0344850) in view of Kruglick (Pub. No.: US 2014/0201533) and Youssefian et al. (Pub. No.: US 2014/0208384), and further in view of Joe (Pub. No.: US 2013/0166694).
Regarding claim 3, the combination of Wajs, Kruglick and Youssefian discloses the method of claim 1, but does not explicitly disclose wherein distributing the first subset of the service keys to the first device and distributing the second subset of the service keys to the second device paired with the first device includes: generating and delivering a first device key to the first device and a second device key to the second device; encrypting the first subset of the service keys with the first device key to generate a first subset of encrypted service keys and encrypting the second subset of service keys with the second device key to generate a second subset of encrypted service keys; and transmitting the first subset of encrypted service keys to the first device and the second subset of encrypted service keys to the second device. However, in analogous art, Joe discloses that “[t]he CAS server 220 encrypts a device key that is able to decrypt the encrypted service key and transmits the encrypted device key to the head end 210. The CAS server 220 encrypts the device key using an encryption key that is known between the server 200 and the client apparatus 100, and transmits the encrypted device key to the head end 210 (para. [0048]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wajs, Kruglick and Youssefian to allow for generating and delivering a first device key to the first 
Regarding claim 11, the combination of Wajs, Kruglick and Youssefian discloses the headend system of claim 10, but does not explicitly disclose wherein distributing the first subset of the service keys to the first device and distributing the second subset of the service keys to the second device paired with the first device includes: encrypting the first subset of the service keys with the first device key to generate a first subset of encrypted service keys and encrypt the second subset of service keys with the second device key to generate a second subset of encrypted service keys; instructing the transmitter to transmit the first subset of encrypted service keys to the first device and the second subset of encrypted service keys to the second device. However, in analogous art, Joe discloses that “[t]he CAS server 220 encrypts a device key that is able to decrypt the encrypted service key and transmits the encrypted device key to the head end 210. The CAS server 220 encrypts the device key using an encryption key that is known between the server 200 and the client apparatus 100, and transmits the encrypted device key to the head end 210 (para. [0048]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wajs, Kruglick and Youssefian to allow for encrypting the first subset of the service keys with the first device key to generate a first subset of encrypted service keys and .


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wajs (Pub. No.: US 2014/0344850) in view of Kruglick (Pub. No.: US 2014/0201533) and Youssefian et al. (Pub. No.: US 2014/0208384), and further in view of Ullrich et al. (Pub. No.: US 2017/0126644).
Regarding claim 4, the combination of Wajs, Kruglick and Youssefian discloses the method of claim 1, but does not explicitly disclose further comprising: adjusting a number of service keys assigned to at least one of the first or the second subsets of service keys based on an update to at least one of a profile of the first device, a profile of the second device, or a user profile. However, in analogous art, Ullrich discloses that “it is possible to revoke access by a consumer to one or more fields in a profile. This can be accomplished by updating the header of the profile to remove encrypted versions of symmetric keys that can be decrypted using a private key associated with the consumer (para. [0066]),” which teaches that the number of keys assigned can be adjusted (from one to zero) based on an update to a profile. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wajs, Kruglick and Youssefian to allow for adjusting a number of service keys assigned to at least one of the first or the second subsets of service keys based on an update to at least one of a profile of the first device, a profile of the second device, or a user .


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wajs (Pub. No.: US 2014/0344850) in view of Kruglick (Pub. No.: US 2014/0201533) and Youssefian et al. (Pub. No.: US 2014/0208384), and further in view of Bedekar et al. (Pub. No.: US 2008/0195860).
Regarding claim 5, the combination of Wajs, Kruglick and Youssefian discloses the method of claim 1, but does not explicitly disclose further comprising: detecting compromise of the second device; and ceasing transmitting one or more of the at least one encrypted control word, the encrypted media content, and the second subset of service keys to the second device. However, in analogous art, Bedekar discloses that “[w]hen the node is detected to be compromised and not operating properly, the method continues by ceasing to transmit the secured message to the node and the device (para. [0016]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wajs, Kruglick and Youssefian to allow for detecting compromise of the second device, and ceasing transmitting one or more of the at least one encrypted control word, the encrypted media content, and the second subset of service keys to the second device. This would have produced predictable and desirable results, in that it would be a prudent security measure to decrease the probability of a security breach.


Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wajs (Pub. No.: US 2014/0344850) in view of Kruglick (Pub. No.: US 2014/0201533) and Youssefian et al. (Pub. No.: US 2014/0208384), and further in view of Yang (Pub. No.: US 2015/0019440).
Regarding claim 6, the combination of Wajs, Kruglick and Youssefian discloses the method of claim 1, but does not explicitly disclose wherein the first subset of service keys is assigned to the first device and the second subset of service keys is assigned to the second device during the entitlement period based on a security profile, including: determining a first security ranking of the first device and a second security ranking of the second device during the entitlement period based on the security profile; and assigning the first subset of service keys to be encrypted with a first device key associated with the first device and assigning the second subset of service keys to be encrypted with a second device key associated with the second device based on the first security ranking and the second security ranking. However, in analogous art, Yang discloses that “[t]he author of the electronic documentation generates RSA public and private keys either by the owner or by the public-key center. The length of RSA keys can be 512 bits, 1024 bits, 2048 bits or longer according to the security rank of the owner's documentation. Then the owner keeps the private key and sends the public key to the public-key center. The public-key center assigns a public key ID to the owner (para. [0009]),” which teaches that different keys (i.e. 512 bits, 1024 bits, 2048 bits) can be assigned based on a user’s security rank. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wajs, Kruglick and Youssefian to allow for the first subset of service keys is assigned to the first device and the second subset of service keys is assigned to the second device during the entitlement period based on a security profile, including: determining a first security ranking of 
Regarding claim 22, the combination as stated above discloses the method of claim 6, and further discloses wherein distributing the first subset of the service keys to the first device and distributing the second subset of the service keys to the second device paired with the first device includes: determining a ratio of the first subset to the second subset of the service keys during the entitlement period based on the first security ranking of the first device and the second security ranking of the second device; and distributing the first subset of the service keys to the first device and the second subset of the service keys to the second device in accordance with the ratio (Kruglick, para. [0029]; “distributing decryption keys may comprise distributing more decryption keys to VMs in the data center associated with stronger security levels, relative to other VMs in the data center. For example, VMs associated with a known strong security level may each be provided with more than one decryption key, while VMs associated with a lower security levels, or unknown security levels, may each be provided with a single decryption key;” this provides a ratio of 2:1 (if “more than one” were to be 2, for example), similar to Applicant’s disclosure in paragraph [0067] related to Applicant’s figure 4D. This claim is rejected on the same grounds as claim 1.).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wajs (Pub. No.: US 2014/0344850) in view of Kruglick (Pub. No.: US 2014/0201533) and Youssefian et al. (Pub. No.: US 2014/0208384), and further in view of Yang (Pub. No.: US 2015/0019440) and Brodigan et al. (Pub. No.: US 2002/0194615).
Regarding claim 7, the combination as stated above discloses the method of claim 6, further comprising scrambling the media content associated with the channel during a second entitlement period (Wajs, paras. [0038] and [0043]) but does not explicitly disclose including: determining whether or not a user is entitled to the channel during the second entitlement period based on the security profile; and in accordance with a determination that the user is entitled to the channel during the second entitlement period, encrypting the media content using one or more control words for the second entitlement period to generate the encrypted media content, selecting a second service key from the first subset of the service keys or the second subset of the service keys, and encrypting the one or more control words using the second service key. However, in analogous art, Brodigan discloses that “[t]he customer selects a channel from their STB 27 to the BDT 26 to select the video channel they want to watch, but is restricted to the channel entitlements provisioned in their profile 24 (para. [0021]),” which teaches that a profile can determine the channels to which a user is entitled, wherein as entitlements are related to security, and thus such a profile can be seen as a security profile. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above art to allow for determining whether or not a user is entitled to the channel during the second entitlement period based on the security profile (the remainder of the language in this claim is not further limiting, as it could be not entitled to the channel). This would have produced predictable and desirable results, in that it would allow for users to be able to access content which they are entitled to access, while protecting other content from unauthorized access. 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wajs (Pub. No.: US 2014/0344850) in view of Kruglick (Pub. No.: US 2014/0201533) and Youssefian et al. (Pub. No.: US 2014/0208384), and further in view of Brodigan et al. (Pub. No.: US 2002/0194615).
Regarding claim 14, the combination of Wajs, Kruglick and Youssefian discloses the headend system of claim 8, wherein the controller is further operable to scramble the media content associated with the channel during a second entitlement period (Wajs, paras. [0038] and [0043]) but does not explicitly disclose including: determining whether or not a user is entitled to the channel during the second entitlement period based on a security profile; and in accordance with a determination that the user is entitled to the channel during the second entitlement period, encrypting the media content using one or more control words for the second entitlement period to generate the encrypted media content, selecting a second service key from the first subset of the service keys or the second subset of the service keys, and encrypting the one or more control words using the second service key. However, in analogous art, Brodigan discloses that “[t]he customer selects a channel from their STB 27 to the BDT 26 to select the video channel they want to watch, but is restricted to the channel entitlements provisioned in their profile 24 (para. [0021]),” which teaches that a profile can determine the channels to which a user is entitled, wherein as entitlements are related to security, and thus such a profile can be seen as a security profile. Therefore, it would have not entitled to the channel). This would have produced predictable and desirable results, in that it would allow for users to be able to access content which they are entitled to access, while protecting other content from unauthorized access. 


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wajs (Pub. No.: US 2014/0344850) in view of Kruglick (Pub. No.: US 2014/0201533) and Youssefian et al. (Pub. No.: US 2014/0208384), and further in view of Gaddam et al. (Pub. No.: US 2014/0373104) and Fahrny et al. (Pub. No.: 2013/0046990).
Regarding claim 21, the combination as stated above discloses the method of claim 2, but does not explicitly disclose further comprising: obtaining a combined security ranking for the first device and the second device based on the security profile; and determining whether the combined security ranking is above a threshold for delivering the media content to at least one of the first device or the second device. However, in analogous art, Fahrny discloses “a client device (e.g., a smart phone) may want to request to be registered and/or activated on a network to receive services such as those related to video-on-demand. If the smart phone does not possess an adequate threshold level of security (e.g., as required by the content provider), the smart phone may make a request through a stronger security device such as a gateway, which does possess at least the minimum level of security (as defined by its .


Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot in view of the new grounds of rejection in view of Kruglick and Youssefian.


Conclusion
Claims 1-11, 14, 21 and 22 are rejected. Claims 15-20 are withdrawn from consideration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        October 21, 2021